EXHIBIT 21 LIST OF SUBSIDIARIES (as of December 31, 2014) NAME OF ENTITY STATE OF ORIGIN ASSUMED BUSINESS NAME(S) (if different than entity name) Lithia Imports of Anchorage, Inc. Alaska Lithia Hyundai of Anchorage Lithia Kia of Anchorage Lithia Anchorage Auto Body Lithia NA, Inc. Alaska BMW of Anchorage MINI of Anchorage Lithia of Anchorage, Inc. Alaska Lithia Chrysler Jeep Dodge of Anchorage Lithia Value Autos Lithia of Fairbanks, Inc. Alaska Chevrolet of Fairbanks Chevrolet Buick GMC of Fairbanks Lithia of South Central AK, Inc. Alaska Chevrolet of South Anchorage Chevrolet of Wasilla Saab of South Anchorage Lithia of Wasilla, LLC Alaska Lithia Chrysler Jeep Dodge Ram of Wasilla DCH (Oxnard) Inc. California DCH Honda of Oxnard Honda of Oxnard Supercraft Auto Body & Paint DCH Used Car Superstore DCH CA LLC California DCH Acura of Temecula DCH Acura Temecula DCH California Investments LLC California DCH California Motors Inc. California DCH Toyota of Oxnard Toyata of Oxnard DCH Scion of Oxnard DCH Del Norte, INC. California DCH Lexus of Oxnard Lexus of Oxnard DCH Lexus of Santa Barbara DCH Korean Imports LLC California DCH Kia of Temecula DCH Lemon Grove Inc. California DCH Mission Valley LLC California DCH Honda of Mission Valley DCH Oxnard 1521 Imports Inc. California DCH Audi of Oxnard Audi of Oxnard DCH Simi Valley Inc. California DCH Toyota of Simi Valley Toyota of Simi Valley DCH Scion of Simi Valley DCH Temecula Imports LLC California DCH Honda of Temecula DCH Honda Temecula DCH Temecula Motors LLC California DCH Chrysler Jeep Dodge of Temecula DCH Chrysler Jeep of Temecula DCH Dodge of Temecula DCH Torrance Imports Inc. California DCH Toyota of Torrance DCH Scion of Torrance Torrance Toyota Torrance Scion Toyota Scion Page 2 of 6 Downey Motors Inc. California Lithia CIMR, Inc. California Lithia Chevrolet of Redding Lithia FMF, Inc. California Lithia Ford of Fresno Lithia Ford Lincoln of Fresno Lithia Fresno, Inc. California Lithia Subaru of Fresno Fresno Mitsubishi Lithia JEF, Inc. California Lithia Hyundai of Fresno Lithia MMF, Inc. California Lithia Mazda of Fresno Lithia Suzuki of Fresno Lithia NC, Inc. California Nissan of Clovis Lithia NF, Inc. California Lithia Nissan of Fresno Lithia of Eureka, Inc. California Lithia Chrysler Jeep Dodge of Eureka Lithia of Lodi, Inc. California Lodi Toyota Lodi Scion Lithia of Santa Rosa, Inc. California Lithia Chrysler Jeep Dodge of Santa Rosa Lithia of Stockton, Inc. California Nissan of Stockton, Kia of Stockton Lithia of Stockton-V, Inc. California Volkswagen of Stockton Lithia of Walnut Creek, Inc. California Diablo Subaru of Walnut Creek Lithia Sea P, Inc. California Porsche of Monterey Lithia Seaside, Inc. California BMW of Monterey Lithia TR, Inc. California Lithia Toyota of Redding Lithia Scion of Redding Lithia VF, Inc. California Volvo of Fresno LLL Sales CO LLC California DCH Gardena Honda Gardena Honda Gardena Honda, a DCH Company All-Savers Auto Sales & Leasing Tustin Motors Inc. California Honda Acura DCH Tustin Acura Tustin Acura Dah Chong Hong CA Trading LLC Delaware DCH Auto Group (USA) Inc. Delaware DCH CA Team Member Services LLC Delaware DCH Delaware LLC Delaware DCH Holdings LLC Delaware DCH LI Motors LLC Delaware DCH Mamaroneck LLC Delaware DCH Toyota City DCH Scion City DCH Midland LLC Delaware DCH NJ Team Member Services Corporation Delaware DCH North America Inc. Delaware DCH NY Imports LLC Delaware DCH NY Motors LLC Delaware DCH Wappingers Falls Toyota DCH Wappingers Falls Auto Group DCH NY Team Member Services LLC Delaware Page 3 of 6 DCH TL Holdings LLC Delaware DCH TL NY Holdings LLC Delaware Lithia of Honolulu-BGMCC, LLC Hawaii Honolulu Buick GMC Honolulu Buick GMC Cadillac Honolulu Cadillac Lithia of Honolulu-V, LLC Hawaii Honolulu Volkswagen Lithia of Maui-H, LLC Hawaii Island Honda Lithia CCTF, Inc. Idaho Chevrolet of Twin Falls Lithia Ford of Boise, Inc. Idaho Lithia Ford of Boise Lithia Ford Lincoln of Boise Auto Credit of Idaho Lithia Body & Paint of Boise Lithia of Pocatello, Inc. Idaho Lithia Chrysler Jeep Dodge of Pocatello Lithia Hyundai of Pocatello Lithia Dodge Trucks of Pocatello Lithia of TF, Inc. Idaho Lithia Chrysler Jeep Dodge of Twin Falls Lithia Poca-Hon, Inc. Idaho Honda of Pocatello Lithia AcDM, Inc. Iowa Acura of Johnston Lithia HDM, Inc. Iowa Honda of Ames Lithia MBDM, Inc. Iowa Mercedes Benz of Des Moines European Motorcars Des Moines Lithia NDM, Inc. Iowa Lithia Nissan of Ames Lithia of Des Moines, Inc. Iowa BMW of Des Moines European Motorcars Des Moines Lithia Body and Paint of Des Moines Lithia VAuDM, Inc. Iowa Audi Des Moines Lithia Volkswagen of Des Moines Assured Used Cars & Trucks Lithia Audi of Des Moines Lithia CDH, Inc. Montana Lithia Chrysler Jeep Dodge of Helena Lithia HGF, Inc. Montana Honda of Great Falls Lithia of Billings II LLC Montana Lithia Toyota of Billings Lithia Scion of Billings Lithia of Billings, Inc. Montana Lithia Chrysler Jeep Dodge of Billings Lithia of Great Falls, Inc. Montana Lithia Chrysler Jeep Dodge of Great Falls Lithia of Helena, Inc. Montana Chevrolet of Helena Lithia of Missoula II LLC Montana Lithia Toyota of Missoula Lithia Scion of Missoula Lithia of Missoula, Inc. Montana Lithia Chrysler Jeep Dodge of Missoula Lithia Auto Center of Missoula Lithia Reno Sub-Hyun, Inc. Nevada Lithia Reno Subaru Lithia Body & Paint Lithia SALMIR, Inc. Nevada Lithia Volkswagen of Reno Lithia Hyundai of Reno Lithia Chrysler Jeep of Reno Dah Chong Hong Trading Corporation New Jersey Daron Motors LLC New Jersey DCH Academy Honda Academy Honda DCH Bloomfield LLC New Jersey DCH Bloomfield BMW DCH Essex BMW Essex BMW BMW of Bloomfield Parkway BMW Page 4 of 6 DCH DMS NJ, LLC New Jersey DCH Essex Inc. fka DCH-Millburn Inc. (fka DCH Essex LLC) New Jersey DCH Audi DCH Maplewood Audi DCH Millburn Audi Essex Motors Millburn Audi DCH Financial NJ, LLC New Jersey DCH Freehold LLC New Jersey Freehold Toyota DCH Freehold Toyota DCH Freehold Scion DCH Investments Inc. (New Jersey) New Jersey DCH Leasing Corporation New Jersey DCH Management Services Inc. New Jersey DCH Monmouth LLC New Jersey BMW of Freehold DCH Montclair LLC New Jersey Montclair Acura DCH Montclair Acura DCH Motors LLC New Jersey Kay Honda DCH Motors DCH Kay Honda DCH Pre-Owned Sales and Service Center LLC New Jersey DCH Union LLC New Jersey DCH Volkswagen of Union DCH Urban Renewal LLC New Jersey Freehold Nissan LLC New Jersey DCH Freehold Nissan Freehold Nissan Montclair Development Limited Liability Company New Jersey Paramus World Motors LLC New Jersey DCH Paramus Honda Paramus Honda Crown Leasing Sharlene Realty LLC New Jersey DCH Brunswick Toyota DCH Brunswick Scion DCH Collision Center LDLC, LLC New Mexico Lithia Dodge of Las Cruces Lithia CJDSF, Inc. New Mexico Lithia Chrysler Jeep Dodge of Santa Fe DCH Investments, Inc. (New York) New York DCH Management Inc. (2) New York DCH Nanuet LLC New York DCH Honda of Nanuet Lithia ND Acquisition Corp. #1 North Dakota Lithia Ford Lincoln of Grand Forks Lithia ND Acquisition Corp. #3 North Dakota Lithia Chrysler Jeep Dodge of Grand Forks Lithia ND Acquisition Corp. #4 North Dakota Lithia Toyota of Grand Forks Lithia Scion of Grand Forks Lithia Toyota Scion of Grand Forks Cadillac of Portland Lloyd Center, LLC Oregon Cadillac of Portland Hutchins Eugene Nissan, Inc. Oregon Lithia Nissan of Eugene Page 5 of 6 Hutchins Imported Motors, Inc. Oregon Lithia Toyota of Springfield Lithia Scion of Springfield Lithia Toyota Scion of Springfield LAD Advertising, Inc. Oregon LAD Advertising LAD Printing The Print Shop at the Commons The Print Shop LBMP, LLC Oregon BMW Portland LFKF, LLC Oregon Lithia Ford of Klamath Falls LGPAC, Inc. Oregon Lithia’s Grants Pass Auto Center Xpress Lube Lithia Aircraft, Inc. Oregon Lithia Auto Services, Inc. Oregon Lithia Body & Paint Assured Dealer Services Lithia BNM, Inc. Oregon Lithia Community Development Company, Inc. Oregon Lithia DE, Inc. Oregon Lithia Chrysler Jeep Dodge of Eugene Lithia DM, Inc. Oregon Lithia Dodge Lithia Chrysler Jeep Dodge Xpress Lube Lithia Financial Corporation Oregon Lithia Leasing Lithia HPI, Inc. Oregon Lithia Klamath, Inc. Oregon Lithia Chrysler Jeep Dodge of Klamath Falls Lithia Toyota of Klamath Falls Lithia Scion of Klamath Falls Lithia Klamath Falls Auto Center Lithia Body and Paint of Klamath Falls Lithia Medford Hon, Inc. Oregon Lithia Honda Lithia Motors Support Services, Inc. Oregon Lithia’s LAD Travel Service Lithia MTLM, Inc. Oregon Lithia Toyota Lithia Scion Lithia Toyota Scion Lithia of Bend #1, LLC Oregon Bend Honda Lithia of Bend #2, LLC Oregon Chevrolet Cadillac of Bend Lithia of Eugene, LLC Oregon Lithia FIAT of Eugene Lithia of Portland, LLC Oregon Buick GMC of Portland Lithia of Roseburg, Inc. Oregon Lithia Chrysler Jeep Dodge of Roseburg Lithia Roseburg Auto Center Lithia Real Estate, Inc. Oregon Lithia Rose-FT, Inc. Oregon Lithia Ford Lincoln of Roseburg Assured Dealer Services of Roseburg Lithia SOC, Inc. Oregon Lithia Subaru of Oregon City LMBB, LLC Oregon Mercedes-Benz of Beaverton LMBP, LLC Oregon Mercedes-Benz of Portland Smart Center of Portland LMBW, Inc. Oregon LMOP, LLC Oregon MINI of Portland LSTAR, LLC Oregon Page 6 of 6 Salem-B, LLC Oregon BMW of Salem Salem-H, LLC Oregon Honda of Salem Salem-V, LLC Oregon Volkswagen of Salem Southern Cascades Finance Corporation Oregon Lithia Automotive, Inc. South Dakota Lithia Bryan Texas, Inc. Texas Lithia Chrysler Jeep Dodge of Bryan College Station Lithia CJDO, Inc. Texas All American Chrysler Jeep Dodge of Odessa Lithia CJDSA, Inc. Texas All American Chrysler Jeep Dodge of San Angelo All American Autoplex Lithia CM, Inc. Texas All American Chevrolet of Midland Lithia CO, Inc. Texas All American Chevrolet of Odessa Lithia CSA, Inc. Texas All American Chevrolet of San Angelo Lithia DMID, Inc. Texas All American Chrysler Jeep Dodge of Midland Lithia FBCS, LLC Texas FIAT of Bryan College Station Lithia FLCC, LLC Texas Access Ford Lincoln of Corpus Christi Lithia HMID, Inc. Texas Hyundai of Odessa Lithia NSA, Inc. Texas Honda of San Angelo All American Autoplex Lithia of Abilene, Inc. Texas Honda of Abilene Lithia of Clear Lake, LLC Texas Lithia of Clear Lake, LLC Texas Subaru of Clear Lake Lithia of Corpus Christi, Inc. Texas Lithia Chrysler Jeep Dodge of Corpus Christi Lithia Dodge of Corpus Christi Lithia of Killeen, LLC Texas All American Chevrolet of Killeen Lithia of Midland, Inc. Texas Honda of Midland Lithia TA, Inc. Texas Lithia Toyota of Abilene Lithia Scion of Abilene Lithia TO, Inc. Texas Lithia Toyota of Odessa Lithia Scion of Odessa Camp Automotive, Inc. Washington Camp BMW Camp Chevrolet Subaru of Spokane Camp Cadillac Lithia Dodge of Tri-Cities, Inc. Washington Lithia Chrysler Jeep Dodge of Tri-Cities Lithia of Bellingham, LLC Washington Chevrolet Cadillac of Bellingham Chambers Chevrolet Cadillac of Bellingham Lithia of Seattle, Inc. Washington BMW Seattle Lithia of Spokane, Inc. Washington Mercedes Benz of Spokane
